                             NOTICE OF OBJECTION TO CONFIRMATION

       LAKEVIEW LOAN SERVICING, LLC has filed papers with the Court to object to the
Confirmation of the Chapter 13 Modified Plan.

        Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

       If you do not want the Court to object to the Confirmation of the Chapter 13 Modified Plan, or if
you want the Court to consider your views on the Objection, then on or before, you or your attorney must:

                1.       File with the Court an answer, explaining your position at:

                                                     Clerk
                                             U.S. Bankruptcy Court
                                          401 Market Street, 2nd Floor
                                               Camden, NJ 08101

If you mail your response to the Court for filing, you must mail it early enough so that the Court will receive
it on or before the date stated above.

                                        You must also mail a copy to:

Phelan Hallinan Diamond & Jones, PC                Isabel C. Balboa, Trustee
1617 JFK Boulevard, Suite 1400                     Cherry Tree Corporate Cen, 535 Route 38 - Suite 580
Philadelphia, PA 19103                             Cherry Hill, NJ 08002



                2.       Attend the hearing scheduled to be held on 03/13/2019 in the CAMDEN
                         Bankruptcy Court, at the following address:

                                                          U.S. Bankruptcy Court
                                                       401 Market Street, 2nd Floor
                                                            Camden, NJ 08101


         If you or your attorney do not make these steps, the Court may decide that you do not oppose the
relief sought in the Objection and may enter an Order granting that relief.

Date: January 31, 2019
                                                  /s/ Robert J. Davidow
                                                  Robert J. Davidow, Esq.
                                                  Phelan Hallinan Diamond & Jones, PC
                                                  1617 JFK Boulevard, Suite 1400
                                                  Philadelphia, PA 19103
                                                  Tel: 856-813-5500 Ext. 47960
                                                  Fax: 856-813-5501
                                                  Email: Robert.Davidow@phelanhallinan.com
File No. 820833
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard
Philadelphia, PA 19103
856-813-5500
FAX Number 856-813-5501
LAKEVIEW LOAN SERVICING, LLC

In Re:                                        UNITED STATES BANKRUPTCY COURT
         NELSON I. ANTONIO A/K/A              FOR THE DISTRICT OF NEW JERSEY
         PEDRO I. ANTONIO                     CAMDEN VICINAGE

                                              Chapter 13

Debtor                                        Case No. 19-10706 - ABA

                                             Hearing Date: 03/13/2019

         The undersigned, Phelan Hallinan Diamond & Jones, PC, attorneys for Secured Creditor,
LAKEVIEW LOAN SERVICING, LLC, the holder of a Mortgage on Debtor’s residence located at
14 KAY LANE, SICKLERVILLE, NJ 08081-9734 hereby objects to the Confirmation of the
Debtor’s proposed Chapter 13 Modified Plan on the following grounds:


         1.     Movant is LAKEVIEW LOAN SERVICING, LLC.
         2.     Debtor, NELSON I. ANTONIO A/K/A PEDRO I. ANTONIO is the owner of the
                property located at 14 KAY LANE, SICKLERVILLE, NJ 08081-9734.
         3.     Movant is in the process of drafting and filing a Proof of Claim. The approximate
                arrears are $36,690.49.
         4.     Debtor's Modified Plan fails to cure the delinquency pursuant to 11 U.S.C.
                §1322(b)(5).
         5.     Debtor's Modified Plan currently provides for payment to Movant in the amount of
                $27,454.00.
         6.     Movant objects to Debtor's Modified Plan as it is underfunded. Debtor's Modified
                Plan should be amended to fully fund the arrears owed to Movant. Confirmation of
                Debtor's proposed Modified Plan should be denied.
       WHEREFORE, LAKEVIEW LOAN SERVICING, LLC respectfully requests that the
Confirmation of Debtor’s Modified Plan be denied.
                                          /s/ Robert J. Davidow
                                          Robert J. Davidow, Esq.
                                          Phelan Hallinan Diamond & Jones, PC
                                          1617 JFK Boulevard, Suite 1400
                                          Philadelphia, PA 19103
                                          Tel: 856-813-5500 Ext. 47960
                                          Fax: 856-813-5501
                                          Email: Robert.Davidow@phelanhallinan.com

Dated: January 31, 2019
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 820833
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for LAKEVIEW LOAN SERVICING, LLC
 In Re:                                                   Case No: 19-10706 - ABA

 Nelson I. Antonio A/k/a Pedro I. Antonio                 Hearing Date: 03/13/2019

                                                          Judge: Andrew B. Altenburg, Jr

                                                          Chapter: 13

                          CERTIFICATION OF SERVICE

    1.     I, Jason Seidman:

              represent the ______________________ in the above-captioned matter.

              am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents LAKEVIEW LOAN SERVICING, LLC in the above
           captioned matter.

             am the _________________ in the above case and am representing
           myself.

    2.     On January 31, 2019 I sent a copy of the following pleadings and/or
           documents to the parties listed below:

           Objection to Modified Plan

    3.     I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: January 31, 2019                         /s/ Jason Seidman
                                                    Jason Seidman
 Name and Address of Party Served                   Relationship of                      Mode of Service
                                                   Party to the Case
                                                                                Hand-delivered

                                                                                Regular mail

Nelson I. Antonio                                                               Certified mail/RR
14 Kay Lane, Sicklerville, NJ 08081-
                                          Debtor
9734                                                                            E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail
U.S. Trustee
                                                                                Certified mail/RR
US Dept of Justice
Office of the US Trustee                  Trustee
                                                                                E-mail
One Newark Center Ste 2100
Newark, NJ 07102
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail

Brad J Sadek, Esquire                                                           Certified mail/RR
1315 Walnut Street                        Debtor’s
Ste 502                                   Attorney                              E-mail
Philadelphia, PA 19107
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail

Isabel C. Balboa, Trustee                                                       Certified mail/RR
Cherry Tree Corporate Cen
                                          Trustee
535 Route 38 - Suite 580                                                        E-mail
Cherry Hill, NJ 08002
                                                                                Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                              (as authorized by the court *)
       * May account for service by fax or other means as authorized by the court through the issuance of an Order
       Shortening Time.




                                                         2
